ITEMID: 001-75589
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF BEDNOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-4;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 7. The applicant was born in 1964 and lives in Krivoborye, Voronezh Region.
8. On 25 July 2001 the applicant was arrested on suspicion of robbery.
9. On 27 July 2001 the Prosecutor ordered the pre-trial detention of the applicant as a preventive measure.
10. The applicant filed a complaint on 6 August 2001 with the Liskinskiy District Court of the Voronezh Region and on 7 August 2001 with the Voronezh Regional Court, claiming that his detention was unlawful.
11. On 9 August 2001 the applicant lodged an application for release pending trial with the Voronezh Regional Court. The application was sent by the administration of the remand prison on the same date and was received by that court on 14 August 2001.
12. On 16 August 2001 the applicant lodged another application for release pending trial with the Voronezh Regional Court. On the same date the Voronezh Regional Court forwarded the applicant’s application for release to the Zhelesnodorozhniy District Court of Voronezh. It is unclear whether that application was the one dated 9 August or 16 August 2001.
13. On 23 and 27 August 2001 the applicant again lodged applications for release pending trial with the Voronezh Regional Court. The application of 23 August 2001 was sent by the administration of the remand prison on the same date and was received by that court on 27 August 2001.
14. The Government submitted that on 23 August 2001 the Voronezh Regional Court had sent the applicant certain clarifications concerning Article 220-1 of the Code of Criminal Procedure.
15. The applicant submitted that on 27 August 2001 he had received a reply from the Voronezh Regional Court informing him that all his complaints and applications had been transmitted to the Liskinskiy District Court.
16. On 31 August 2001 the Voronezh Regional Court forwarded the applicant’s application to the Liskinskiy District Court. It is unclear to which of the applications this corresponded.
17. On 7 September 2001 the applicant was transferred to a different remand prison.
18. On 11 September 2001 the investigative authorities forwarded certain documents from the applicant’s case file to the Zhelesnodorozhniy District Court for examination under Article 220-2 of the Code of Criminal Procedure.
19. On 20 September 2001 the Liskinskiy District Court forwarded the applicant’s application for release pending trial to the Zhelesnodorozhniy District Court referring to the fact that the applicant was being held in a remand prison within the latter court’s jurisdiction. The application was received by the Zhelesnodorozhniy District Court on 24 September 2001.
20. On 26 September 2001 the administration of the remand prison where the applicant used to be held informed the Zhelesnodorozhniy District Court that the applicant could not be conveyed to a hearing on that date because on 7 September 2001 he had been transferred to the Liskinskiy District. It appears that the hearing was supposed to concern the application for release pending trial.
21. On 2 October 2001 the Zhelesnodorozhniy District Court forwarded the applicant’s applications for release pending trial to the Liskinskiy District Court. It is unclear which particular applications were concerned.
22. On 3 October 2001 the administration of the remand prison where the applicant used to be held again informed the Zhelesnodorozhniy District Court that the applicant could not be conveyed to a hearing on that date because on 7 September 2001 he had been transferred to the Liskinskiy District.
23. On 30 October 2001 the Liskinskiy District Court convicted the applicant of theft and sentenced him to four years and six months’ imprisonment. The court counted the term of the applicant’s pre-trial detention towards the term of his imprisonment.
24. On 19 March 2002 the judgment was upheld on appeal by the Voronezh Regional Court.
25. In accordance with Article 220-1 of the Code of Criminal Procedure of 1960 in force at the material time, complaints about a decision to apply pre-trial detention as a preventive measure and about the length of the detention could be lodged with a court by the detainee or his representative. Under Article 220-2 judicial review of the lawfulness, validity and length of the detention was carried out by a judge in camera at the place of the detention within three days after receipt of documents justifying the arrest.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-4
